DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 13, 15 and 18 is/are allowable because the Prior Art of record fails to show or render obvious performing, respectively, a plurality of data receptions for a plurality of TBs which are associated with same HARQ-ACK timing; determining, based on the plurality of data receptions, respective CBG-based HARQ- ACK information per each TB; and transmitting, at the same HARQ-ACK timing, a HARQ-ACK response including all the respective CBG-based HARQ-ACK information for all the plurality of data receptions, wherein each data reception is related to each TB, and each TB has one or more CBGs, and wherein a payload size of the HARQ-ACK response is determined based on the maximum number of CBGs per 1-TB and a number of the plurality of data receptions in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al. (US 20218/0211232 A1), Yeo et al. (US 2021/0119738 A1), Lei (US 2020/0374043 A1), Hwang et al. (US 2019/0379489 A1), Guan et al. (US 2019/0334664 A1), Park et al. (US 2019/0199477 A1) and Papaskellariou (US 2018/0167931 A1) are cited to show a METHOD AND DEVICE FOR TRANSMITTING ACKNOWLEDGEMENT INFORMATION BY USER EQUIPMENT IN WIRELESS COMMUNICATION SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464